Citation Nr: 1705532	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-38 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for residuals of removal of skin cancer, to include lentigo maligna (malignant melanoma), right upper back and basal cell carcinoma, upper midline of back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The case was remanded by the Board for additional development in July 2010.  At such time, the issue of entitlement to service connection for lymphangioma circumscriptum was also remanded.  However, as a result of the development conducted pursuant to this remand, this claim was granted by a March 2014 rating decision, thereby satisfying the appeal with respect to such issue.  In February 2016, the Board again remanded the claim for an increased rating for residuals of removal of skin cancer for additional development and it now returns for further appellate review.

In December 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

The Board notes that there is a stay on the adjudication of appeals affected by the recent decision issued by the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016), which applies to all appeals concerning disability ratings for skin disorders that are evaluated under 38 C.F.R. § 4.118 in which the following factors are present: (1) the claimant uses a topical corticosteroid for a service-connected skin condition, and (2) the claimant potentially would be entitled to a higher disability rating under the applicable diagnostic code(s) in 38 C.F.R. § 4.118 if topical application of a corticosteroid were considered a "systemic therapy."  In the instant case, the Board finds that, while the current appeal involves the evaluation of a skin disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, which includes consideration of the use of a topical corticosteroid, the record reflects that, throughout the course of the appeal, he has not received treatment, to include orally or topically, for such disability.  Therefore, his case is not subject to the stay and the Board may proceed with the adjudication of his claim.
 
This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's residuals of removal of skin cancer are manifested by two scars on his back, which measure 0.5 by 3.5 centimeters and 0.2 by 1 centimeters and occasionally burn and itch, and affect greater than 5 but less than 20 percent of his exposed body area; without three or four scars that are unstable and painful, affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, require systemic therapy such as corticosteroids or other immunosuppressive drugs, or require therapy for systemic malignancy.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for residuals of removal of skin cancer, on the basis of painful scars, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7818-7804 (2008), (2016).

2.  The criteria for a separate 10 percent rating, but no higher, for residuals of removal of skin cancer, on the basis of affected exposed body area, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7818-7806 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a January 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was provided VA dermatology examinations in January 2008 and April 2016, and an addendum opinion was provided in September 2016.  The Board notes that he Veteran underwent VA dermatology examination in October 2010, but that as such pertained only to whether his lymphangioma circumscriptum is related to service and lacks information regarding the current severity of the skin disorder on appeal.  As the examination is not relevant to the current severity of his skin cancer residuals, it will not be discussed further.

The Veteran's representative contends that the January 2008 and April 2016 VA examination reports are inadequate because the examiners failed to address whether the Veteran's residuals were painful and unstable.  The Veteran's representative also contends that the physician who conducted the April 2016 VA examination lacks the expertise, experience, training, or competence to render evaluate the Veteran's skin as he specializes in internal medicine rather than dermatology.  See Brief (January 2016); Informal Hearing Presentation (January 2017).

As to the competency of the April 2016 VA examiner, "VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014).  It is presumed that VA follows a regular process that ordinarily results in the selection of a competent medical professional.  Parks, 716 F.3d at 585 ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process.").  Thus, absent clear evidence sufficient to rebut the presumption of competence, the fact that a person was chosen by VA to provide an opinion generally assures that person's competence to provide the requested opinion.  Sickels, 643 F.3d at 1366.

In this case, the Board finds that the physician who conducted the April 2016 VA examination was competent to evaluate the Veteran's skin disability.  Initially, the Board finds that the Veteran's representative's assertion of incompetence rests solely upon the physician's specialty, internal medicine.  The representative does not, however, point to any deficiency in the examination report or explain why the physician was incompetent to render the opinion in question.  Indeed, it is well established that the medical education and training of a nurse practitioner, let alone a physician, allows him or her to provide competent medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Moreover, absent further explanation as to why the physician's specialty diminishes his ability to render a competent opinion regarding the severity of the Veteran's current skin disorder, the Board cannot find the presence of clear evidence sufficient to rebut the presumption of competence.  Sickels, 643 F.3d at 1366.  As such, the Board presumes that the April 2016 VA examiner was competent to evaluate the Veteran's skin disability.

Similarly, the Board finds that the Veteran's representative's contention that the January 2008 and April 2016 VA examination reports fail to address whether the Veteran's residuals are painful or unstable also lacks merit.  Indeed, both examination reports specifically show that some of the Veteran's skin cancer residuals were itchy but not painful, tender, or unstable.  The Board further notes that such findings are consistent with the Veteran's testimony that none of his skin cancer residuals are painful.  See Board hearing transcript, pp 5-6 (December 2009).

Overall, the Board concludes that the examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the skin disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to an increased rating for skin cancer residuals has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the December 2009 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected skin disabilities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing additional VA examinations.  Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's July 2010 and February 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).

In this regard, in July 2010, the Veteran's claim was remanded in order to obtain updated VA treatment records and afford the Veteran a contemporary examination or any opinions deemed necessary for the appropriate adjudication of the claim.  Subsequently, updated VA treatment records were obtained and the AOJ determined that another VA examination was not necessary to decide the claim for increase on appeal.  In February 2016, the Board remanded the matter in order to obtain updated VA treatment records, afford the Veteran a contemporaneous examination, and readjudicate the Veteran's claim in light of updated VA treatment records previously obtained, but not considered.  Subsequently, updated VA treatment records were obtained, a VA examination was conducted in April 2016 and an addendum opinion was rendered in September 2016, and the AOJ readjudicated the Veteran's claim in November 2016 on the basis of the entirety of the record.
 
Therefore, the Board finds that there has been substantial compliance with the Board's July 2010 and February 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In January 2008, the Veteran filed a claim for an increased rating for his residuals of skin cancer.  Later that month, he was afforded a VA examination.  At such time, the examiner noted that the Veteran underwent shaved biopsy of the nose in November 2006.  He and the Veteran agreed that the biopsy did not result in any residual, to include pain, visible scaring, or disfigurement.  The examiner also noted a history of lentigo maliga and basal cell carcinoma, which resulted in two scars on the upper back.  The scars measured 0.5 by 3.5 centimeters and 0.2 by 1 centimeters, were not tender on palpation, did not adhere to underlying tissue, were stable, and did not result in loss of function.  The Veteran reported that the scars resulted in intermittent itching.  The examiner concluded that the Veteran's skin disorders affected greater than 5 percent but less than 20 percent of the Veteran's total body area and none of the Veteran's exposed body area, noting that the Veteran's lymphangioma circumscriptum affected 90 percent of his scrotum.  Additionally, there was no evidence of any recurrence of skin cancer.

During the December 2009 Board hearing, the Veteran stated that none of his residuals are painful or disfiguring, but that the scars on his back occasionally burn.  See Board hearing transcript, pp 5-6 (December 2009).

In January 2016, the Veteran's representative asserted that the Veteran's back scars are painful and unstable.

In March 2016, a biopsy confirmed the presence of squamous cell skin cancer on the Veteran's right cheek.  Treatment records show that there was no treatment as the cancer was removed during the biopsy.  See, e.g., VA treatment record (March 21, 2016).

In April 2016, the Veteran was afforded another VA examination.  The examiner noted a history of basal cell carcinoma (nose and right chest), squamous cell carcinoma (right cheek), and lymphangioma circumscriptum (scrotum).  The examiner also noted the following skin disorders, but stated that there were no residuals identified on examination:  lentigo maligna (back), actinic keratosis (back and left ear), and seborrheic keratosis (neck).  The examiner explained that all of the Veteran's skin disorders are a progression of his service-connected skin cancer residuals, but noted that lymphangioma circumscriptum was the only disorder to manifest any current residuals, to include visible scars and disfigurement.  The examiner further stated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his skin disorders.  The examiner concluded that the Veteran's lymphangioma circumscriptum affects greater than 5 but less than 20 percent of the Veteran's total body area and that the Veteran's other skin disorders affect greater than 5 but less than 20 percent of the Veteran's exposed body area.  In a September 2016 addendum opinion, the examiner reiterated his assessment regarding the affected total and exposed body areas of the Veteran's skin disorders.

Based on review of the evidence, the Board finds that residuals of the Veteran's skin cancer have manifested by two scars on his back, which measure 0.5 by 3.5 centimeters and 0.2 by 1 centimeters and occasionally burn and itch, and have affected greater than 5 but less than 20 percent of his exposed body area.  The Board notes that the VA examinations also show that his lymphangioma circumscriptum affects greater than 5 but less than 20 percent of his total body area; however, the issue of entitlement to an increased rating for the Veteran's service-connected lymphangioma circumscriptum is not before the Board and will not be discussed further.

For the entire appeal period, the Veteran has been in receipt of a noncompensable rating for his skin cancer residuals under Diagnostic Code 7818-7804.  In this regard, Diagnostic Code 7818 provides that malignant skin neoplasms (other than malignant melanoma) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  A Note provides that, if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation will not apply.  Diagnostic Code 7833, which addresses malignant melanoma, provides that such be evaluated under the same criteria articulated under Diagnostic Code 7818, to include the Note.  In the instant case, the Veteran's skin cancer has been rated under Diagnostic Code 7818 based on residuals under Diagnostic Code 7804.  Specifically, in the assignment of a diagnostic code, with diseases, preference is to be given to the number itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  Therefore, the Veteran's malignant skin neoplasms (Diagnostic Code 7818) have been rated based on residual scarring (Diagnostic Code 7804).  

The Board notes that, during the course of the appeal, effective October 23, 2008, and VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  Nevertheless, even though the Veteran's January 2008 claim was received prior to this date, it appears that the RO has applied these amendments in the November 2016 supplemental statement of the case.  As such, the Board has considered whether a higher rating is warranted under both the old and new criteria for scars.

The previous version of Diagnostic Code 7804 provided that a scar that is superficial and painful on examination will be assigned a maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

The current version of Diagnostic Code 7804 provides that a 10 percent rating will be assigned for one or two unstable or painful scars; a 20 percent rating will be assigned for three or four unstable or painful scars; and a 30 percent rating will be assigned for five or more unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

Here, the scars on the Veteran's back measured 0.5 by 3.5 centimeters and 0.2 by 1 centimeters and caused occasional burning and itching; however, VA examiners stated that they were not unstable or painful on examination.  See VA examinations (January 2008; April 2016); Board hearing (December 2009).  Even so, the Board finds that the Veteran's complaints of burning and itching are analogous to painful scarring.  Therefore, a 10 percent rating is warranted under both versions of Diagnostic Code 7804.  A 10 percent rating is the schedular maximum under the old version of Diagnostic Code 7804.  Furthermore, the next higher rating of 20 percent under the new version of Diagnostic Code 7804, which requires three or four unstable or painful scars, is not warranted as the evidence affirmatively shows that there are only two scars.  Accordingly, a 10 percent rating, but no higher, under Diagnostic Code 7804 is warranted.

The Board finds that separate ratings are not warranted under the previous or current versions of Diagnostic Codes 7800, 7801, 7802, or 7805, as the evidence affirmatively shows that his skin disorders have not resulted in scars or disfigurement of the head face, or neck (7800); deep nonlinear scars (7801); superficial nonlinear scars covering at least 144 square inches (7802); or any functional loss (7805).

The assignment of a 10 percent rating pursuant to Diagnostic Code 7818-7804 appropriately contemplates the Veteran's burning and itchy back scars; however, the Board finds that a separate 10 percent rating under Diagnostic Code 7806 is needed to address the effect of his skin cancer residuals have on his exposed body area.  When an unlisted disease, injury, or residual condition is encountered, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  

Under Diagnostic Code 7806, a noncompensable rating is warranted when dermatitis affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy is required during the past 12-month period.  See 38 C.F.R. § 4.118 (2016).  A 10 percent, is warranted when dermatitis effects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when dermatitis affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when dermatitis affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.

Here, in addition to the burning and itchy scars contemplated under Diagnostic Code 7818-7804, the Veteran has additional skin cancer residuals separate and distinct from his back scars that affect 5 percent, but less than 20 percent, of his exposed body areas.  Therefore, in addition to the 10 percent rating assigned pursuant to Diagnostic Code 7818-7804, a separate 10 percent rating under Diagnostic Code 7818-7806 is warranted.   

The next higher rating, a 30 percent, requires that the disorder affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Significantly, the medical evidence of record affirmatively shows that the Veteran's skin disorder impacts less than 20 percent of his entire body and exposed areas and does not require any medication, let alone systemic therapy such as corticosteroids or other immunosuppressive drugs.  Accordingly, a 10 percent rating, but no higher, under Diagnostic Code 7806 is warranted.

The Board notes that, in this case, separate ratings under Diagnostic Codes 7804 and 7806 do not result in impermissible pyramiding as each contemplates separate and distinct symptomatology.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also VAOPGCPREC 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").
 In this regard, the Veteran's back scars, which justify the rating under Diagnostic Code 7804, are not located on his exposed body area, and thus, literally, do not overlap with the other residuals located on his exposed body areas, which justify the rating under Diagnostic Code 7806.

The Board also notes that a 100 percent rating is not warranted under Diagnostic Code 7818 or 7833 on the basis of therapy for systemic malignancy.  Significantly, the medical evidence affirmatively shows that the Veteran's skin disorders have not required systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision at any time during the pendency of the appeal.  See, e.g., VA treatment record (March 21, 2016).

In sum, the Board finds that separate 10 percent ratings, but not higher, under Diagnostic Codes 7818-7804 and 7818-7806 are warranted.  These ratings contemplate all of manifestations of Veteran's skin cancer residuals, and separate or higher ratings are not warranted under any other Diagnostic Codes.

The Board has considered whether staged ratings under Hart, supra are appropriate for the Veteran's service-connected skin cancer residuals; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied here for the Veteran's skin cancer residuals.  In this regard, such have manifested by two scars on his back, which measure 0.5 by 3.5 centimeters and 0.2 by 1 centimeters and occasionally burn and itch, and have affected greater than 5 but less than 20 percent of his exposed body area.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Codes 7818-7804 (malignant skin neoplasms and painful scars) and 7806 (dermatitis, on the basis of affected percent of body area).  In short, there is nothing exceptional or unusual about the Veteran's skin cancer residuals.  Moreover, there is no indication that his skin cancer residuals result in any additional symptomatology for which a separate rating has not been assigned.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the rating schedule is adequate to evaluate the Veteran's disability picture.  Furthermore, neither the Veteran nor the record has raised the issue of whether referral for extra-schedular consideration based on the impact of his skin cancer residuals alone, or in combination with his other service-connected disabilities, is warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, while the Veteran's skin cancer residuals result in two intermittently itchy, burning back scars and affect a portion of his exposed body areas, he has not asserted, and the evidence has not shown, that his service-connected skin cancer residuals impact his employability, let alone render him unemployable.  Accordingly, there is no need for further analysis with respect to this matter.

In sum, the Board finds that separate 10 percent ratings for the Veteran's skin cancer residuals, based on painful scars and affected exposed body area, is warranted.  In denying further separate or higher ratings, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against such aspects of the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A 10 percent rating, but no higher, for residuals of removal of skin cancer, on the basis of painful scars, is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate 10 percent rating, but no higher, for residuals of removal of skin cancer, on the basis of affected exposed body area, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


